LEHMAN, J.
The tenant appeals from a final order in summary proceedings entered upon the direction of a verdict. The order is based upon a petition alleging nonpayment of rent after demand. There is no proof of agency on the part of the person making the petition, there is no proof of a demand, and whatever slender proof there is of a lease is met by the proof of the defendant that she occupied the premises under a gift from a former owner.
Conceding that the alleged gift is invalid, still, if the defendant’s testimony is true, she entered into no contract, express or implied, to pay rent. The plaintiff does not seriously contend that'he has con*555clusively proven the allegations of his complaint, hut does contend that the final order should be sustained, on the ground that he has shown that the defendant is a squatter. The court has, however, obtained jurisdiction only by means of his sworn petition, and the plaintiff cannot thereafter seek to sustain a final order, unless he has made proof according to his allegations. Regardless, therefdre, of any question of whether the petitioner can bring a new petition upon other facts, it appears that the present order must be reversed.
Order reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.